MEMORANDUM***
Wilfrido Rivera-Ojeda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his applications for cancellation of removal and voluntary departure.
The IJ denied the application for cancellation of removal on three independent grounds: (1) Rivera-Ojeda failed to establish that he was physically present in the United States for a continuous period of not less than ten years immediately preceding the date of his application; (2) Rivera-Ojeda failed to establish he was a person of good moral character; and (3) Rivera-Ojeda failed to establish that his removal would result in exceptional or extremely unusual hardship to his United States legal permanent resident father.
Because the BIA’s “affirmance without opinion endorses only the result of the IJ’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the reviewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Accordingly, we vacate the BIA’s denial of Rivera-Ojeda’s request for cancellation of removal, and remand with instructions to clarify the grounds for its affirmance of the IJ’s denial. Id. at 932.
Rivera-Ojeda also contends that the IJ erred in denying his request for voluntary departure because the IJ erroneously concluded he did not possess good moral character. We lack jurisdiction over this issue, and dismiss. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003) (“[t]he INA provides that ‘no court shall have jurisdiction over an appeal from denial of a request for an order of voluntary departure’ ”) (quoting 8 U.S.C. § 1229c(f)).
PETITION FOR REVIEW VACATED and REMANDED in part, and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.